Citation Nr: 0018273	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  97-07 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for multiple joint 
arthritis.

2.  Entitlement to an increased evaluation for the service-
connected residuals of a gunshot wound to the right arm, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for the service-
connected residuals of a gunshot wound to the left leg, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.

This appeal arose from an October 1996 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA), 
Regional Office (RO).  In December 1996, the veteran advised 
VA that he had moved and he requested that his claims file be 
transferred to the RO in St. Petersburg, Florida, which 
issued the statement of the case.  In April 1998, the Board 
of Veterans' Appeals (Board) remanded this case for 
additional development.  In February 2000, the RO issued a 
decision which continued to deny the benefits sought.

The issue of entitlement to service connection for multiple 
joint arthritis will be subject to the attached remand.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of extraschedular ratings.



FINDINGS OF FACT

1.  From July 2, 1996, the date of the veteran's claim for an 
increased evaluation, to July 3, 1997, the date of the 
effective date of the change in the rating schedule 
pertaining to muscle injuries, the veteran's service-
connected gunshot wound residuals to the right arm were no 
more than moderate in degree and were manifested by a minimal 
scar.

2.  The rating criteria following the July 3, 1997 amendments 
are more favorable to the appellant and will be used to 
evaluate the right arm injury residuals after that date.

3.  From July 3, 1997, the right arm gunshot wound residuals 
are no more than moderate in degree and are manifested by no 
significant muscle injury, and minimal scars which are not 
tender, nonadherent, with no ulceration or underlying tissue 
loss.

4.  From July 2, 1996, the date of the veteran's claim for an 
increased evaluation, to July 3, 1997, the date of the 
effective date of the change in the rating schedule 
pertaining to muscle injuries, the veteran's service-
connected gunshot wound residuals to the left leg were no 
more than moderate in degree and were manifested by a minimal 
scar on the left anterior thigh.

5.  The rating criteria following the July 3, 1997 amendments 
are more favorable to the appellant and will be used to 
evaluate the left leg injury residuals after that date.

6.  From July 3, 1997, the left leg gunshot wound residuals 
are no more than moderate in degree and are manifested by no 
significant muscle injury.

7.  The veteran suffers from arthritis of the right elbow 
with limitation of motion which has been related to his 
service-connected right arm gunshot wound residuals.



CONCLUSIONS OF LAW

1.  From July 2, 1996 to July 3, 1997, the criteria for an 
evaluation in excess of 10 percent for the service-connected 
gunshot wound residuals to the right arm have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, Code 5306 (1997).

2.  The rating criteria as amended effective July 3, 1997 are 
more favorable to the appellant's claim for an increased 
evaluation for the right arm gunshot wound residuals.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

3.  Following July 3, 1997, the criteria for an evaluation in 
excess of 10 percent for the service-connected right arm 
gunshot wound residuals have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, Code 5306 (1999).

4.  From July 2, 1996 to July 3, 1997, the criteria for an 
evaluation in excess of 10 percent for the service-connected 
gunshot wound residuals to the left leg have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, Code 5313 (1997).

5.  The rating criteria as amended effective July 3, 1997 are 
more favorable to the appellant's claim for an increased 
evaluation for the left leg gunshot wound residuals.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

6.  Following July 3, 1997, the criteria for an evaluation in 
excess of 10 percent for the service-connected left leg 
gunshot wound residuals have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, Code 5313 (1999).

7.  A separate 10 percent disability rating for the arthritis 
of the right elbow may be assigned.  38 U.S.C.A. §§ 1155, 
5107 (a) (West 1991); 38 U.S.C.A. §§ 4,1, 4.2, 4.10, 4.40, 
4.14, Code 5003 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluations for the 
service-connected gunshot wounds to the 
right arm and left leg


The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

According to the regulations in effect prior to July 3, 1997, 
a moderate disability of the muscles requires a through and 
through or deep penetrating wound of relatively short track 
by a single bullet or small shell or shrapnel fragments.  The 
objective findings include entrance and (if present) exit 
scars linear or relatively small and so situated as to 
indicate relatively short track of missile through muscle 
tissue; signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of definite 
weakness or fatigue in comparative tests.  A moderately 
severe muscle injury is the result of a through and through 
or deep penetrating wound by high velocity missile of small 
size or large missile of low velocity, with debridement or 
with prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  The objective findings include 
entrance and (if present) exit scars relatively large and so 
situated as to indicate track of missile through important 
muscle groups.  There are indications on deep palpation of 
moderate loss of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm resistance of 
muscles compared with the sound side.  Tests of strength and 
endurance of muscle groups involved (compared with the sound 
side) give positive evidence of marked or moderately severe 
loss.  38 C.F.R. § 4.56(b) & (c) (1997).

According to the regulations in effect after July 3, 1997, a 
moderate injury results from a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  The objective findings will include entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue; some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  A moderately severe injury results from a 
through and through or deep penetrating wound by a small 
high-velocity missile or a large low-velocity missile, with 
debridement, or prolonged infection or sloughing of soft 
parts and intermuscular scarring.  The objective findings 
will include an entrance and (if present) exit scars 
indicating the track of the missile through one or more 
muscle groups.  There will be indications on palpation of 
loss of deep fascia, muscle substance or normal firm 
resistance of the muscles compared with the sound side.  
Tests of strength and endurance compared with the sound side 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3) (1999)

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c) (1999).

Under both the old and the new regulations, a 10 percent 
disability evaluation is warranted for a moderate injury to 
Muscle Group VI of the dominant upper extremity.  A 30 
percent evaluation requires the presence of moderately severe 
residuals.  Muscle Group VI affects extension of the elbow.  
38 C.F.R. Part 4 Code 5306 (1997 & 1999).

Under both the old and the new regulations, a 10 percent 
disability evaluation is warranted for a moderate injury to 
Muscle Group XIII (posterior thigh group).  A 30 percent 
evaluation requires the presence of moderately severe 
residuals.  Muscle Group XIII affects extension of the hip 
and flexion of the knee; outward and inward rotation of the 
flexed knee.  38 C.F.R. Part 4 Code 5313 (1997 & 1999).



FACTS

Gunshot wound to the right arm

The veteran sustained a gunshot wound to the right arm in 
April 1945 as a result of strafing by enemy aircraft.

VA examined the veteran in August 1996.  There was a minimal 
scar on the right arm below the elbow.  An x-ray of the right 
forearm revealed very minimal lipping of the lateral medial 
portion of the trochlear notch secondary to minimal 
degenerative joint disease (DJD).  There was also very 
minimal new bone formation at the posterior aspect of the 
head of the radius secondary to previous trauma.  The 
impressions were degenerative arthritis right elbow, old 
trauma of the right radius and multiple shrapnel fragment 
scars.

The veteran was examined by VA in January 1999.  Range of 
motion studies of the right elbow showed flexion to 135 
degrees; extension to 5 degrees; pronation to 85 degrees; and 
supination to 85 degrees.  An x-ray revealed cortical 
irregularities with moderate DJD of the right elbow secondary 
to metallic foreign bodies.  The examiner noted no 
significant muscle injury secondary to the veteran's wounds.  
An evaluation of the scars found a 1/2 inch by 1/2 inch scar over 
the mid right elbow at the distal humerus and a 7/8 inch by 
7/8 inch scar on the lower part of the elbow.  These scars 
were not tender and displayed no adherence and no ulceration 
or breakdown of the skin.  There was no significant elevation 
or depression and there was no evidence of underlying tissue 
loss.  Finally, there was no indication of inflammation, 
edema or keloid formation.  The examiner rendered the opinion 
that the veteran's right elbow difficulties were related to 
his old trauma.


Gunshot to the left leg

The veteran's service medical records showed that he had 
sustained a gunshot wound to the left leg during a strafing 
run by enemy aircraft in April 1945.

VA examined the veteran in August 1996.  This evaluation 
found a minimal scar over the left anterior thigh.  An x-ray 
of the left tibia and fibula revealed minimal depression of 
the medial tibial plateau which was believed to be secondary 
to his previous trauma.  The impressions were no abnormality 
of the femur, evidence of old trauma of the left tibia and 
multiple shrapnel fragment scars.

The veteran was examined by VA in January 1999.  Range of 
motion studies of the left knee found motion from 0 to 130 
degrees.  He also displayed 100 degrees of left hip flexion, 
with 40 degrees of abduction and 20 degrees of extension.  
The head of the left femur was rotated on the acetabulum with 
mild to moderate discomfort.  External rotation of the left 
hip was to 40 degrees and internal rotation was to 20 
degrees.  He indicated that he would have flare-ups of pain 
once to twice per month.  The examiner found no significant 
muscle injury related to his old wound.


ANALYSIS

After a careful review of the evidence of record, it is found 
that evaluations in excess of 10 percent for the service-
connected residuals of gunshot wounds to the right arm and 
left leg are not warranted.  In order to justify a 30 percent 
disability evaluation for either disability prior to July 3, 
1997, the evidence would have to demonstrate the presence of 
injury residuals which were severe in nature.  The objective 
evidence of record, which consisted of the VA examination 
conducted in August 1996, indicated that the veteran had only 
minimal scars over the right arm and the anterior thigh.  
There was no suggestion of the presence on deep palpation of 
moderate loss of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm resistance of 
muscles compared with the sound side.  On the contrary, no 
significant muscle injury was found.  There was also no 
indication of a decrease in strength and endurance on the 
injured side when compared to the sound side.  Finally, there 
are no scars which are relatively large and so situated as to 
indicate the track of a missile through important muscle 
groups.  Therefore, the evidence does not indicate that 30 
percent evaluations was warranted from July 2, 1996 to July 
3, 1997.

The evidence also does not establish that evaluations in 
excess of 10 percent are warranted under the new rating 
criteria in effect as of July 3, 1997.  The objective 
evidence indicated that there was minimal loss of right elbow 
flexion and normal pronation and supination.  See Plate 1, 
38 C.F.R. § 4.71-2 (1999).  While some scars were present 
over the elbow these were nonadherent, nontender, and were 
without ulceration, keloid formation or significant elevation 
or depression.  The veteran's left knee and hip did display 
some limitation of motion, amounting to about a 10 degree 
loss of knee flexion; a 25 degree loss of hip flexion; a 5 
degree loss of abduction; and a 20 degree loss of extension.  
See Plate II, 38 C.F.R. § 4.71-3 (1999).  However, there was 
no suggestion of the presence on palpation of loss of deep 
fascia, muscle substance or normal firm resistance of the 
muscles compared with the sound side.  In fact, no 
significant muscle injury was described.  There was no 
positive evidence of impairment of strength and endurance of 
the injured side when compared to the sound side.  Finally, 
there was no evidence of loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination or uncertainty of movement.  Therefore, it is 
found that 30 percent disability evaluations are  not 
warranted under Code 5306 or 5313 for the service-connected 
gunshot wounds to the right arm and left leg, respectively, 
from July 3, 1997.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claims for increased 
evaluations for the gunshot wound residuals to the right arm 
and left leg.


II.  A separate compensable evaluation 
for residuals of injury to the right arm

Generally, the evaluation of the same disability under 
various diagnoses is to be avoided.  Disability from injuries 
to the muscles, nerves, and joints of an extremity may 
overlap to a great extent, so that special rules are included 
in the appropriate bodily system for their evaluation.  
Dyspnea, tachycardia, nervousness, fatigability, etc., may 
result from many causes; some may be service connected, 
others, not.  Both the use of manifestations not resulting 
from service connected disease or injury in establishing the 
service connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (1999).

However, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter "the Court"), has held 
that a disability can be assigned a separate disability 
evaluation under different diagnostic codes, providing that 
the symptomatology so rated is not duplicative or 
overlapping.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
Therefore, the veteran's injury to the muscles of the right 
upper extremity will be rated under Code 5306, injury to 
Muscle Group VI.  The arthritis of the right elbow will be 
rated under Code 5003 (1999), which refer to arthritis of a 
joint, confirmed by x-ray findings, resulting in 
noncompensable loss of motion.  

It is the opinion of the Board that a separate compensable 
evaluation for arthritis of the right elbow joint is 
warranted.  The most recent evidence of record, consisting of 
the January 1999 VA examination report, included x-ray 
findings of moderate DJD of the right elbow, which the 
examiner stated was related to the inservice trauma to the 
right arm.  His range of motion was as follows:  flexion to 
135 degrees; extension to 5 degrees; pronation to 85 degrees; 
and supination to 85 degrees.  While the evidence does not 
show that his flexion and extension are limited to a 
compensable degree, that is, flexion limited to 100 degrees 
or extension limited to 45 degrees (see 38 C.F.R. Part 4, 
Codes 5206, 5207 (1999)), it does show that there are x-ray 
findings of DJD with a noncompensable degree of limitation of 
motion.  Therefore, according to 38 C.F.R. Part 4, Code 5003 
(1999), a 10 percent evaluation for the right elbow arthritis 
is justified.

In conclusion, after weighing all the evidence of record and 
after resolving any doubt in the veteran's favor, it is found 
that that evidence supports a finding of entitlement to a 
separate compensable evaluation for arthritis of the right 
elbow.



ORDER

An evaluation in excess of 10 percent for the service-
connected gunshot wound residuals to the right upper arm is 
denied.

An evaluation in excess of 10 percent for the service-
connected gunshot wound residuals to the left leg is denied.

A separate 10 percent disability rating for arthritis of the 
right elbow is granted.


REMAND

The veteran has requested that service connection be awarded 
for arthritis of multiple joints (exclusive of the cervical 
and lumbar spines, for which service connection was granted 
by a February 2000 rating action and of the right elbow, 
which was service-connected by this decision of the Board).  
He has asserted that arthritis of the shoulders, left elbow, 
right knee and hips is directly related to his service or has 
been aggravated by his service-connected gunshot wound 
residuals.  See Allen v. Brown, 7 Vet. App. 439 (1995).

This case was remanded by the Board so that a VA examination 
could be performed.  The examiner was to render an opinion as 
to whether any multiple joint arthritis (excluding the 
cervical and lumbar spines and the right elbow) was at least 
as likely as not related to the service-connected gunshot 
wound residuals, or whether any so-noted arthritis was 
aggravated by the service-connected residuals of the gunshot 
wounds.  Such an opinion as to the joints in question was not 
rendered by the January 1999 examiner.  

According to Stegall v. West, 11 Vet. App. 268 (1998), when a 
case is remanded by either the Court or by the Board, a 
veteran has, as a matter of law, the right to compliance with 
that remand.  Since the Board must ensure that the 
instructions of a remand are complied with, failure to do so 
would constitute error on the part of the Board.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete VA orthopedic examination by a 
qualified physician who has preferably 
not examined him before.  This examiner 
must express an opinion as to whether it 
is at least as likely as not that any 
diagnosed multiple joint arthritis 
(excluding that of the cervical and 
lumbar spines and the right elbow) is 
related to the service-connected gunshot 
wound residuals of the right arm, left 
leg and right buttock, or whether any 
arthritis found has been aggravated by 
the service-connected residuals of the 
gunshot wounds to the right arm, left leg 
or right buttock (see Allen, supra).  All 
indicated special studies deemed 
necessary must be accomplished.  The 
claims folder must be made available to 
the examiner to review in conjunction 
with the examination so that the 
veteran's entire medical history can be 
taken into consideration, and the 
examiner is asked to indicate in the 
examination report that the claims file 
has been reviewed.

2.  Once the above-requested development 
has been completed, the RO should 
readjudicate the veteran's claim for 
service connection for multiple joint 
arthritis.  If the decision remains 
adverse to the appellant, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case, and an opportunity to respond.  The 
case should then be returned to the 
Board, if otherwise in order.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all tests 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals


 



